Appeal from a judgment of the County Court of Sullivan County (Hanofee, J.), rendered October 20, 1989, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the third degree.
Upon pleading guilty to criminal possession of a controlled substance in the third degree, defendant was sentenced to a prison term of 2 to 6 years. Defendant’s only contention on appeal is that his sentence is excessive and should be reduced in light of the fact that he had no prior criminal record. Although defendant did not receive the most lenient sentence allowed by statute (see, Penal Law § 70.00 [3] [b]), he also did not receive the harshest sentence (see, Penal Law § 70.00 [2] [b]). Even more significant, defendant entered his plea knowing that he would receive the sentence ultimately imposed by County Court, and one other charge was dropped as a result of the plea agreement. Under these circumstances, we find no abuse of discretion by County Court in imposing sentence (see, People v Mackey, 136 AD2d 780, 781, lv denied 71 NY2d 899; People v Neira, 130 AD2d 518, lv denied 70 NY2d 715).
Judgment affirmed. Mahoney, P. J., Weiss, Mikoll, Crew III and Harvey, JJ., concur.